internal_revenue_service number release date index number ----------------------- ------------------------ ----------------------------------------------- in re ---------------------------------------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ --------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-106041-19 date date legend date decedent bank daughter ------------------ ----------------------- ------------------------ ------------------------ ------------------------ ----------------------------- ---------------------- trust --------------------------------------------------------------------------------------------------------------- date spouse ------------------------------------------------------------------------ ------------------------ ----------------------- ------------------ date gst non-exempt trust ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -- ---------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- -------------------------------------------------------------------- dollar_figurea state statute state statute -------------- --------------------------------- ----------------------------------- plr-106041-19 dear --------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting rulings concerning the federal gift and estate_tax treatment of the proposed severance of a marital trust and the proposed renunciation by spouse of her interest in one of the divided marital trusts facts the facts submitted and the representations made are summarized as follows on date decedent created trust a revocable_trust trust was amended by decedent several times prior to his death on date at which time trust became irrevocable decedent was survived by spouse under article eight sec_1 of trust at decedent’s death the trustee is directed to divide trust into a family share family share and a marital share marital share the marital share is held in accordance with the provisions of article nine of trust under article nine in relevant part the trustee shall pay to or apply for the benefit of spouse at least annually all of the net_income of the marital share in addition the trustee may distribute to or for the benefit of spouse as much of the principal of the marital share as the trustee considers necessary or advisable for spouse’s education health maintenance and support upon spouse’s death the marital share shall be held in further trust for decedent’s issue the current trustees of the marital share are spouse bank and daughter on date decedent’s executor timely filed form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate on schedule m bequests etc to surviving_spouse attached to the return the executor made an election to treat the marital share as qualified_terminable_interest_property qtip under sec_2056 of the internal_revenue_code the trustee severed the marital share into two shares one with a gst tax inclusion_ratio of zero gst exempt trust and the other with a gst tax inclusion_ratio of one gst non-exempt trust the trustee proposes to sever the gst non-exempt trust into two trusts trust a and trust b_trust a will contain approximately dollar_figurea in cash and trust b will contain the remaining gst non-exempt trust property following the bifurcation of the gst non- exempt trust into trust a and trust b spouse will renounce her entire_interest in trust a by making a non-qualified disclaimer of her interest in trust a and subsequently trust a will be held in further trust for decedent’s issue in accordance with the provisions of article xii of trust as if spouse had predeceased decedent state statute provides that after notice to the qualified beneficiaries a trustee may plr-106041-19 divide a_trust into two or more separate trusts if the result does not materially impair the rights of any beneficiary or adversely affect achievement of the purposes of the trust state statute provides in relevant part that a person may disclaim any interest in or power over property including an interest in a_trust even if its creator imposed a spendthrift provision or similar restriction on the transfer or a limitation on the right to disclaim the disclaimed interest will then pass as if the disclaimant had died immediately before the interest was created you have requested the following rulings after the gst non-exempt trust is severed into two trusts trust a and trust b as permitted by state law and spouse renounces her entire_interest in the property in trust a such actions will have no effect on the election under sec_2056 by the estate to qualify the gst exempt share and the gst non-exempt share for the federal estate_tax_marital_deduction or on the status of trust a and trust b as qtip trusts after the gst non-exempt trust is severed into trust a and trust b and spouse renounces her entire_interest in the property in trust a the subsequent distribution and termination of trust a will not cause trust b or the gst exempt trust to fail to be qualified_terminable_interest_property under sec_2056 after spouse disclaims her entire_interest in the property in trust a spouse will be deemed to have made a transfer of all of the property of trust a under sec_2519 other than the value of her qualifying_income interest and spouse will be deemed to have made a transfer of her qualifying_income interest under sec_2511 after spouse disclaims her entire_interest in the property in trust a spouse will not be deemed to have made a transfer of the property in trust b or in the gst exempt marital trust under sec_2519 or a transfer of her qualifying_income interest in the property of trust b or the gst exempt marital trust under sec_2511 after spouse disclaims her entire_interest in the property in trust a the value of spouse’s income_interest in trust b or the gst exempt trust will not be valued at zero under sec_2702 after spouse disclaims her entire_interest in the property in trust a the property in trust a that is deemed to be transferred under sec_2519 will not be included in spouse’s gross_estate under sec_2044 provided spouse survives three years from the date of the transfer law and analysis ruling sec_1 and plr-106041-19 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 a marital_deduction is not allowable for an interest in property passing to the surviving_spouse that is a terminable_interest an interest passing to the surviving_spouse is a terminable_interest if it will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 allows an estate_tax_marital_deduction for qualified_terminable_interest_property under sec_2056 the term qualified_terminable_interest_property means property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qualified terminable_interest election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s life pursuant to the terms of marital trust and with respect to the qualified_terminable_interest_property election made by decedent’s estate the assets of the gst non- exempt trust are treated as qualified_terminable_interest_property under sec_2056 spouse has a qualifying_income_interest_for_life in the gst non-exempt trust after the proposed division of the gst non-exempt trust into trust a and trust b pursuant to the applicable state law spouse will have a qualifying_income_interest_for_life in both trust a and trust b the severance of the gst non-exempt trust into trust a and trust b does not materially impair the rights of any beneficiary or adversely affect the achievement of the purposes of the trust therefore based on the facts submitted and the representations made after the gst non-exempt trust is severed into two trusts trust a and trust b as permitted by state plr-106041-19 law and spouse subsequently disclaims trust a such action will have no effect on the election under sec_2056 by the estate to qualify the gst exempt trust and the gst non-exempt trust for the federal estate_tax_marital_deduction nor the status of trust a and trust b as qtip trusts moreover after the gst non-exempt trust is severed into trust a and trust b and spouse disclaims her interest in trust a the subsequent distribution and termination of trust a will not cause trust b or the gst exempt trust to fail to be qualified_terminable_interest_property under sec_2056 ruling sec_3 and sec_2501 imposes a tax on the transfer of property by gift sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2519 provides that any disposition by the surviving_spouse of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 is treated as a transfer by the surviving_spouse of all interests in the property other than the qualifying_income interest the transfer of the qualifying_income interest is a transfer subject_to gift_tax under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 in this case spouse will disclaim her entire_interest in trust a and spouse will retain plr-106041-19 her income_interest in trust b therefore after spouse disclaims her entire_interest in the property in trust a spouse will be deemed to have made a transfer of all of the property of trust a under sec_2519 other than the value of spouse’s qualifying_income interest and spouse will be deemed to have made a transfer of her qualifying_income interest under sec_2511 as stated above pursuant to state law and the representations made herein after the division of the gst non-exempt trust spouse’s interest in trust a will be separate and distinct from her interest in trust b therefore after spouse renounces her entire_interest in the property in trust a spouse will not be deemed to have made a gift of the property in trust b or the gst exempt trust under sec_2519 ruling sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be treated as being zero and the value of any retained_interest that is a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust in this case the gst non-exempt trust will be divided into two separate trusts trust a and trust b we have concluded above that spouse’s disclaimer of her entire_interest in trust a will not result in a transfer under sec_2519 with respect to any interest in trust b accordingly spouse will not be treated as making a deemed gift under sec_2519 with respect to trust b sec_2702 does not apply to the division of the gst non- exempt trust and the disclaimer by spouse of her entire income_interest in trust a therefore after spouse disclaims her interest in the property in trust a neither the value of spouse’s income_interest in trust b nor the gst exempt trust will be valued at zero under sec_2702 ruling sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 and sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property plr-106041-19 when spouse renounces her interest in the property in trust a spouse will be deemed to have made a transfer of all of the property of trust a other than her qualifying_income interest therein under sec_2519 sec_2044 provides that sec_2044 does not apply to any property if sec_2519 applies to the disposition of part or all of that property prior to spouse’s death therefore after spouse disclaims her entire_interest in the property in trust a the property in trust a that is deemed to be transferred under sec_2519 will not be included in spouse’s gross_estate under sec_2044 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
